COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


    EX PARTE:                                           §                 No. 08-22-00121-CR

    REGINALD C. GILBERT                                 §                    Appeal from the

                                                        §             142nd Judicial District Court

                                                        §              of Midland County, Texas

                                                        §                    TC # CR57534


                                     MEMORANDUM OPINION

        Reginald C. Gilbert, acting pro se, appealed the trial court’s “Order Denying Petition for

Writ of Habeas Corpus Seeking Bail Reduction,” signed on June 6, 2022.1 On July 22, 2022, this

Court received notice updating the contact and representation information for Gilbert. On

August 31, 2022, Gilbert, through new counsel, filed his “Appellant’s Motion to Voluntarily

Dismiss Appeal” in this Court. See TEX.R.APP.P. 42.2 (governing voluntary dismissals in criminal

cases). Gilbert and counsel both signed the written motion. See id. The motion is granted.

                                             CONCLUSION

        The appeal is dismissed.



1
 This case was transferred from our sister court, the Eastland Court of Appeals, pursuant to the Texas Supreme
Court’s docket equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedent of the Eastland
Court of Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
September 13, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2